Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 2-7, 9-19, 26-29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2-7, 9-19, and 26, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially "classifying at least some areas of the estimated layout according to one of a plurality of predetermined area types; determining a positioning technique to utilize for each area of the estimated layout, wherein the positioning technique is determined based at least in part on the area type; and evaluating, using a similarity scoring metric or an error metric, a performance of at least a fingerprinting technique and a trilateration/triangulation technique within one of the areas of the estimated layout, wherein the one of the areas of the estimated layout is characterized by a type "undetermined," within context of the claims as a whole.
Regarding claims 27-29 and 31, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially "wherein the trilateration data comprise: ARC820160200US01/ARC1P080- 8 -a plurality of first (X, Y) coordinate pairs, each first (X, Y) coordinate pair corresponding to a location of one of a plurality of location sensors deployed throughout the indoor environment, and a plurality of distances, each distance describing a distance between a sensing device and one of the plurality of location sensors at a time of the sensing device receiving a signal from the one of the location sensors; estimating a layout of the indoor environment based at least in part on the fingerprinting training data; classifying at least some areas of the estimated layout according to one of a plurality of predetermined area types; and determining positioning technique to utilize for each area of the estimated layout, wherein the positioning technique is determined based at least in part on the area type," within context of the claims as a whole.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647